Citation Nr: 0712243	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  06-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) with a history of myocardial infarctions, angioplasty, 
and stints, claimed as secondary to radiation therapy for 
service connected Hodgkin's disease on the basis of 
aggravation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to April 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for CAD with a history of myocardial 
infarctions, angioplasty, and stints.  

In his November 2006 Form 9, the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  In light of the favorable decision below, the 
Board finds that remand for a hearing or other development 
regarding the claim is not necessary.  


FINDING OF FACT

Radiation therapy to treat service connected Hodgkin's 
disease contributed to the veteran's current CAD.  


CONCLUSION OF LAW

Service connection for CAD as secondary to radiation 
treatment for service connected Hodgkin's disease is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2006); 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
for CAD, further notice or assistance is unnecessary to aid 
the veteran in substantiating his claim.  

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

VA recently amended 38 C.F.R. § 3.310, to conform the 
regulation to Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  
71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310).

Parenthetically, the Board notes that consideration of the 
amendments to 38 C.F.R. § 3.310 in the first instance is not 
prejudicial to the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The amendments are intended to codify case 
law that was announced prior to the date of the veteran's 
claim.  Because the case law has been controlling throughout 
the veteran's claim, the RO adjudicated his claim under that 
case law, and hence in accordance with the regulatory 
amendments.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A May 1983 rating decision granted service connection for 
Hodgkin's disease.  In December 2003 the veteran filed a 
claim of entitlement to service connection for a heart 
condition secondary to radiation therapy for service 
connected Hodgkin's disease.  

In his substantive appeal the veteran argued that service 
connection was warranted on the basis that the radiation 
treatment had contributed substantially to the current heart 
disease.

VA treatment records from December 1981 to October 1984 
reflect that the veteran received 4000 rads of radiation 
therapy to the left axilla in July 1983.  

In a March 2003 letter, Dr. Rubin stated that the veteran had 
been under his cardiac care for several years and that he was 
being treated for both elements of aggressive hyperlipidemia 
and extensive coronary disease.  Dr. Rubin opined that the 
coronary disease was likely multifactorial in nature, being 
attributable to both hyperlipidemia and perhaps contributed 
to by elements of prior radiation therapy for previously 
treated Hodgkin's disease.  

Private treatment records from January 2002 to December 2003 
reflect percutaneous transluminal coronary angioplasty and 
stent placement, brachytherapy, left heart catheterization, 
left ventricular angiography, and selective coronary 
angiography.  During treatment in February 2003, Dr. Rubin 
noted that the veteran had a documented and extensive CAD 
which he believed was, in part, a reflection of radiation 
induced atherosclerosis.  Dr. Rubin noted that the veteran 
carried a diagnosis of Hodgkin's lymphoma and was status post 
splenectomy and extensive mantle radiation.  

At VA examination to evaluate Hodgkin's disease in March 
2004, the veteran reported a history of radiation therapy to 
treat Hodgkin's disease, however, the examiner noted that he 
did not have a copy of the radiology report.  The examiner 
noted that the veteran also had underlying 
hypercholesterolemia and some family history of heart 
problems.  The assessment was that the veteran's CAD was most 
likely multifactorial, related to both his hyperlipidemia and 
prior radiation therapy for Hodgkin's disease.  The examiner 
stated that he had discussed the case with another physician, 
and that the conclusion was that, given the location of the 
radiation, it was possible that he did receive some radiation 
therapy to the heart.  

In April 2004 the veteran underwent VA heart examination.  
The examiner reviewed the claims file, with history from the 
veteran, and performed examination.  The examiner noted 
radiation therapy to the left axilla in 1983.  The impression 
was CAD with multiple percutaneous transluminal coronary 
angioplasty with a stent, hypertension, hyperlipidemia, 
congestive heart failure, and Hodgkin disease, status post 
chemotherapy, postradiation and post splenectomy.  
 
In regard to etiology of CAD, the examiner opined that CAD as 
well as congestive heart failure were due to multiple 
factors, mainly hyperlipidemia, hypertension, and some 
familial tendency.  The examiner added that radiation therapy 
for the treatment of Hodgkin's disease contributed to the 
acceleration of CAD and congestive heart failure.  

In a second letter, dated in February 2005, Dr. Rubin stated 
that it was his "strong opinion" that radiation application 
in the treatment of the veteran's lymphoma had strongly 
contributed to aggressive coronary disease development.  He 
added that this was a well-recognized complication of 
radiation, and that, in addition, the particular location of 
the disease found at the time of coronary angiography is 
typical of radiation induced vascular disease.  

While the medical opinions regarding etiology of the 
veteran's CAD have attributed this condition to multiple 
factors, each opinion has also stated that CAD was 
contributed to by radiation therapy for service connected 
Hodgkin's disease.  There is no competent medical evidence of 
record indicating that this radiation therapy did not 
contribute to CAD.  Thus, the preponderance of the evidence 
weighs in favor of the veteran's claim.  

Resolving reasonable doubt in the veteran's favor the Board 
concludes that service connection is warranted for CAD with a 
history of myocardial infarctions, angioplasty, and stints, 
as secondary to radiation therapy for service connected 
Hodgkin's disease.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for coronary artery disease 
(CAD) with a history of myocardial infarctions, angioplasty, 
and stints, claimed as secondary to radiation therapy for 
service connected Hodgkin's disease is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


